DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbering in Claims
Please note that any mention of line numbering in claims in this office action refers to the line numbering in claims in the official claim listing in the image file wrapper (IFW), not to the line numbering of any claim as it may be reproduced in this office action.

Comment on the Drawings
The drawings of December 20, 2019 are hereby accepted as FORMAL.

Trademarks in the Specification
The use of the terms, “Bluetooth®” and “Zigbee®”, each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
The trademarks noted above in this section are found, at least, in paragraph [0055] of the specification, and on line 2 of page 15 of the specification.  In addition, any other uses of trademarks in the specification must similarly be corrected as indicated above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the use of “a first device” (line 9) and the use of “at least one second device” (line 10) are indefinite and unclear in context as to what the “first device” and the “second device” are in context.  Are these transceivers?  It is noted that the specification fails to identify clearly and definitely what the “first device” and the “second device” are.  Similarly, the use of “first device” on line 11 of claim 1, on line 10 of claim 14, and on line 12 of claim 20; the uses of “second device” in each of claims 2 
On line 3 of dependent claim 2, “the second device,” as a singular form, cannot take “at least one second device” on line 10 of claim 1, as a potentially-plural form, as antecedent.  It is suggested that on line 3 of claim 2, “the second device” should be corrected to read, “the at least one second device.”
On line 3 of dependent claim 3, “the second device,” as a singular form, cannot take “at least one second device” on line 10 of claim 1, as a potentially-plural form, as antecedent.  It is suggested that on line 3 of claim 3, “the second device” should be corrected to read, “the at least one second device.”
Overall, dependent claim 9 is indefinite and unclear in that it depends from independent claim 1, while the further limitations seem to repeat limitations of claim 1: line 4 of claim 9 seems to match lines 3-4 of claim 1; lines 5-6 of claim 9 seems to match lines 5-6 of claim 1; and line 7 of claim 9 seems to match line 7 of claim 1.  For purposes of examination, it is presumed that dependent claim 9 is intended to claim that the configuration of the claim 1 “controller” is done by “program instructions” in a “memory.”
Overall, independent claim 14 is indefinite and unclear as to whether a physical method is claimed or whether software per se is claimed.  For example, it is noted that the body of claim 14 (lines 2-10) are the same as lines 4-12 of independent claim 20, 
Further, overall, independent claim 14 is indefinite and unclear as to what agency is performing each of the method steps in the body of the claim.
Overall, independent claim 20 is indefinite and unclear as to whether the claim encompasses embodiments that are software per se in that there is no indication in the claim as to whether the “computer-readable storage medium” (line 1) is non-transitory.  Although paragraph [0083] on page 15 of the specification (especially the final sentence) seems to indicate that only non-transitory forms of computer-program-product claims are intended to be disclosed, the reference to “a stand-alone software package in paragraph [0085] at lines 7-10 and the final sentence of paragraph [0086] (noting, “can be implemented by computer readable program instructions”) seem to leave the door open to the “computer-readable storage medium” of claim 20 being transitory.  For purposes of examination, it is presumed that the “computer-readable storage medium” on line 1 of claim 20 is non-transitory, based on paragraph [0083] of the specification.  
Each of dependent claims 2-13 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 15-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 14.
Each of dependent claims 21-25 is unclear, at least, in that it depends ultimately from unclear, independent claim 20.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bajwa et al (US 2018/0025553 A1), hereinafter Bajwa et al (‘553).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of communication systems for vehicles.
The text of independent claim 1 is as follows:
“1. A system for operating a stealth mode of an emergency vehicle (EV), comprising: a controller configured to: receive input data including at least one of an input from an operator or one or more program input parameters; determine a data operation mode based on the received input data, wherein the data operation mode is one of a normal mode and one or more stealth modes; and generate a control signal based on the determined operation mode, and when the data operation mode is one of the one or more stealth modes, the control signal is adapted to control a first device to suspend a transmission of at least one data among candidate suspended data to at least one second device in communication with the first device.”
Looking, first, to independent claim 1, Bajwa et al (‘553) substantially discloses “A system for operating a stealth mode of an emergency vehicle (EV)” (line 1) in that Bajwa et al (‘553) discloses a “system for operating a stealth mode of” a vehicle generally, which can be a vehicle of any type, noting, for example, the abstract and paragraph [0014] at lines 1-4.  However, Bajwa et al (‘553) does not disclose that the vehicle is an “emergency vehicle.”  In that Bajwa et al (‘553) discloses its system for any type of vehicle generally, it would have been obvious to one of ordinary skill-in-the-art 
The claim 1 “controller” (line 2) is met, at least, by the disclosed “telematics control unit (TCU) 108,” noting, for example, paragraph [0019] of Bajwa et al (‘553).
The claim 1 limitation, “receive input data including at least one of an input from an operator or one or more program input parameters” (lines 3-4) is met by the user inputting a choice of mode, for example, see paragraph [0016] at lines 18-21, paragraph [0022], paragraph [0029] at lines 8-13, paragraph [0031] at lines 8-15, paragraph [0035] at lines 1-3, and paragraph [0040] at lines 7-12 (noting the “change mode button 308”; or by “automatic privacy mode transitions,” noting, for example, paragraph [0039] at lines 1-4 and item 412 in Figure 4.
The claim 1 limitation to “determine a data operation mode based on the received input data, wherein the data operation mode is one of a normal mode and one or more stealth modes” (lines 5-6) is met by the changing of “data privacy behavior” according to the chosen mode, noting, for example, paragraph [0026] at lines 1-7.  The “normal mode” is treated, at least, at paragraph [0023], line 1 in Bajwa et al (‘553).  The “one or more stealth modes” are met, at least, by the “stealth mode” and the “disable mode” (which would be a type of stealth mode) in paragraph [0023] and by the “various operational modes” with different “data privacy behavior,” noting, for example, paragraph [0026] at lines 1-7.
The claim 1 limitation to “generate a control signal based on the determined operation mode” (line 7) is met by the TCU 108 sending a message to other ECUs 104 
The claim 1 limitation “when the data operation mode is one of the one or more stealth modes, the control signal is adapted to control a first device to suspend a transmission of at least one data among candidate suspended data to at least one second device in communication with the first device” (lines 8-11) is met by the blocking from transmission of certain types of data to the other device as a function of the chosen mode, noting, for example, paragraph [0024] at lines 1-7 of Bajwa et al (‘553).
In that each and every claimed limitation in independent claim 1 is plainly met by Bajwa et al (‘553) as modified above, independent claim 1 is obvious over Bajwa et al (‘553).
As for the further limitations of dependent claim 2, these are met by Bajwa et al (‘553) as applied above to independent claim 1.  Particularly, “the second device” in dependent claim 2 reads on any other server in the network or another vehicle with which the vehicle system is communicating, noting, for example, paragraph [0013] at lines 6-9 and paragraph [0021] at lines 1-6 of Bajwa et al (‘553).
As for the further limitations of dependent claim 3, these are met by Bajwa et al (‘553) as applied above to independent claim 1.  Particularly, “the second device” in dependent claim 3 would read on another vehicle unit, noting, for example, paragraph [0021] at lines 1-6 (noting, especially, “with other vehicles 102”).
As for the further limitations of dependent claim 4, these are met by Bajwa et al (‘553) as applied above to independent claim 1.  Particularly, these further limitations are met by the various modes in Bajwa et al (‘553) transmitting different sets of data, 
With respect to the further limitations of dependent claim 5, although the use of the term “security level” is not entirely clear in context, it would have been obvious to one of ordinary skill-in-the-art that the various types of data protected by Bajwa et al (‘553) would have greater and lesser sensitivity, such as “unauthorized access to the vehicle” or “identity theft” (paragraph [0011], final sentence) or mere “preferences” (paragraph [0021], final sentence), and would related to different sets of data to be blocked from being transmitted.
The further limitations of dependent claim 6 are met by Bajwa et al (‘553) as applied above to dependent claim 5 and to independent claim 1, for example, the limitations on lines 2-3 of claim 6 would be met by the “disabled mode” in Bajwa et al (‘553) (e.g., see paragraph [0025] at lines 1-2), and the limitations of lines 4-5 of claim 6 would be met by the “stealth mode” in Bajwa et al (‘553) (e.g., paragraph [0024] at lines 1-7).
Now, as for the further limitations of dependent claim 7, it would have been obvious to one of ordinary skill-in-the-art that one set of data in Bajwa et al (‘553) would be more sensitive than other sets of data, as treated above with respect to claim 5.

The further limitations of dependent claim 9 are met by Bajwa et al (‘553) as applied above to claim 1, where the claim 9 “program instructions” are met by the Bajwa et al (‘553), “computer-executable instructions” in paragraph [0019] at lines 3-5; the claim 9 “processor” is met by the “one or more processors 116” in paragraph [0019] at lines 3-4; and the claim 9 “memory” is met by the “storage medium 118” in paragraph [0019] at lines 3-6.
With respect to the further limitations of dependent claim 10, these are met by Bajwa et al (‘553) as applied above to independent claim 1 in that Bajwa et al (‘553) discloses the use of the parameters of “vehicle location” and “vehicle identification,” noting, for example, paragraph [0024] at lines 1-7, and paragraph [0031] at lines 6-15.  Further, Bajwa et al (‘553) discloses in paragraph [0038] changing privacy settings or mode based on location of the vehicle (page 4, right column, lines 8-18.
Next, looking to the further limitations of dependent claim 11, please see paragraph [0024] of Bajwa et al (‘553) at lines 1-7 as to “EV-related data.”  As for the claim 11, “data generated by an operator of the EV,” this reads on any data, including voice, generated by the “operator” of the vehicle by means of the “mobile devices 124.”
Now, as for the further limitations of dependent claim 12, please see paragraph [0024] of Bajwa et al (‘553) at lines 1-7, noting especially “location information” and “vehicle identification (e.g., VIN etc.).”  As for the limitation of “velocity of the vehicle” in claim 11, it would have been obvious to one of ordinary skill-in-the-art that along with 
The further limitations of dependent claim 13 are not disclosed in Bajwa et al (‘553), but Bajwa et al (‘553) does disclose “mobile devices 124” with the vehicle.  So, it would have been obvious to one of ordinary skill-in-the-art that a “conversation message” could be communicated by means of the “mobile devices.”  In that the vehicle in the applied combination is an emergency vehicle, it would have further been obvious to one of ordinary skill-in-the-art that the “conversation message” could be any “message” that would be communicated by an emergency vehicle, including those recited in claim 13.
The remarks with respect to independent claim 14 are substantially those made above with respect to independent claim 1, in that claim 14 is the method claim corresponding to the apparatus of claim 1.
The remarks with respect to dependent claim 15 are substantially those made above with respect to dependent claim 5, in that claim 15 is the method claim corresponding to the apparatus of claim 5.
The remarks with respect to dependent claim 16 are substantially those made above with respect to dependent claim 6, in that claim 16 is the method claim corresponding to the apparatus of claim 6.
The remarks with respect to dependent claim 17 are substantially those made above with respect to dependent claim 7, in that claim 17 is the method claim corresponding to the apparatus of claim 7.

Then, as for the further limitations of dependent claim 19, the remarks are substantially those made above with respect to dependent claim 18.  Further, it would have been obvious to one of ordinary skill-in-the-art that in switching from the normal mode to the selected stealth mode any desired data sets can be prevented from being transmitted as desired.  Please see, for example, paragraph [0029] at lines 11-18 of Bajwa et al (‘553), wherein there is “user selection” of “a data privacy configuration.”  Also, please see paragraph [0031] at lines 6-15 of Bajwa et al (‘553) in which the drive selects the data blocked by a particular stealth mode.  Any driver-selected data could be the claim 19 “third data.”
Now, taking independent claim 20, the remarks are substantially those made above with respect to independent claim 1, in that claim 20 is the computer-program-product claim corresponding to the apparatus of claim 1.  In addition, please see paragraphs [0019] and [0042] of Bajwa et al (‘553) as to the computer-readable storage medium.
Then, looking to dependent claim 21, the remarks are substantially those made above with respect to independent claim 5, in that claim 21 is the computer-program-product claim corresponding to the apparatus of claim 5.

As for dependent claim 23, the remarks are substantially those made above with respect to independent claim 7, in that claim 23 is the computer-program-product claim corresponding to the apparatus of claim 7.
With respect to the further limitations of dependent claim 24, the remarks are substantially those made above with respect to independent claim 18, in that claim 24 is the computer-program-product claim corresponding to the method of claim 18.
Finally, as for dependent claim 25, the remarks are substantially those made above with respect to independent claim 19, in that claim 25 is the computer-program-product claim corresponding to the method of claim 19.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bajwa et al (US 2018/0025553 A1), hereinafter Bajwa et al (‘553), in view of Smith et al (US 2015/0178999 A1), hereinafter Smith et al (‘999).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As an alternative rejection of dependent claim 10 to that in the previous section of this office action, the further limitations of the claim are met by Bajwa et al (‘553) as applied above to independent claim 1 in that Bajwa et al (‘553) discloses the use of the parameters of “vehicle location” and “vehicle identification,” noting, for example, paragraph [0024] at lines 1-7, and paragraph [0031] at lines 6-15; however, Bajwa et al (‘553) does not disclose the limitation in claim 10 related to “velocity of the EV.”
Smith et al (‘999) teaches the filtering of information and not transmitting that information for the advantage of enhancing data security, noting, paragraph [0020] at lines 1-4; paragraph [0021] at lines 1-3, 9-11, and 14-20; and, paragraph [0033] at lines 1-3.  Among the data that Smith et al (‘999) teaches to be suspended from transmission is “speed,” noting, paragraph [0021] at lines 18-20.
Thus, it would have been obvious to one of ordinary skill-in-the-art to include speed or velocity of the vehicle among the data whose transmission is blocked in Bajwa et al (‘553) for the security advantages taught by Smith et al (‘999).
As for the alternative rejection of dependent claim 12, the remarks with respect to the further limitations of dependent claim 12 are substantially those with respect to dependent claim 10 above in this section of the office action.



Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki (‘106) is of general interest for preventing the transmission of information based on security level.
Dayka et al (‘611) is of general interest for controlling messaging based on a plurality of security levels.
Itoh et al (‘979) is of general interest for preventing the leakage of information based on a plurality of security levels.
Makled et al (‘574) is of general interest for inhibiting the transmission of emergency information from a vehicle, noting the final sentence in the abstract.
Paretti et al (‘484) is of general interest for defining privacy policies as a function of location.
Baltes et al (‘028) is of general interest for preventing unauthorized electronic access to information in a vehicle.
Himmelstein (‘960) is of general interest for setting up voice communication based on a security level.
Sugli et al (‘402) is of general interest for outbound security processing of messages, noting item 18 in drawing Figure 1.
Budampati et al (‘610) is of general interest for cutting off transmitting for security, noting the abstract.
Maher et al (‘659) is of general interest for using a security and trust architecture in a vehicle communication system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648